Citation Nr: 0008272	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  98-00 501A	)	DATE
	)
	)


THE ISSUE

Whether a January 1998 decision of the Board of Veterans' 
Appeals denying service connection for the cause of the 
veteran's death should be revised or reversed on the grounds 
of clear and unmistakable error. 


REPRESENTATION

Moving Party Represented by:  Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel



FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
November 1967 to November 1970.  

2.  The record does not show that the appellant has 
specifically identified the name of the veteran, or the date 
of the applicable Board decision for which she claims clear 
and unmistakable error.  


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable Department 
of Veterans Affairs file number; and the date of the Board 
of Veterans' Appeals decision to which the motion relates.  
If the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.  38 C.F.R. § 20.1404(a) (1999).

The appellant wrote an April 1998 letter to the Board, which 
was received in May 1998, stating that she was "filing for 
an appeal for benefits".  She identified herself, referred 
to the VA file number that corresponds to her claim for 
service connection for the cause of the veteran's death, and 
signed the letter.  She referred to her husband as "a 
Vietnam veteran who is now deceased", and stated that she 
needs "help in supporting his two children".  She also 
referred to previous rating actions that were denied for 
claims for "dizziness and headaches".  However, this letter 
did not refer to the veteran by name, nor did it identify 
the date of the specific Board decision to which she takes 
issue, as is specifically required under 38 C.F.R. 
§ 20.1404(a).  The Board notes that § 20.1404(a) is explicit 
in its wording that failure to submit the specified required 
information shall result in a dismissal without prejudice of 
the claim. 

The Board informed the appellant by letter, dated in July 
1998, that her April 1998 letter was construed as a motion 
for reconsideration of the Board's January 1998 decision, 
and denied her motion.  By this same July 1998 letter, the 
Board informed the appellant that her April 1998 letter 
would also be construed as a motion to revise a prior Board 
decision based on clear and unmistakable error.  Through a 
subsequent letter, dated in March 1999, the Board informed 
the appellant that the Board would not construe her April 
1998 letter as a clear and unmistakable error motion unless 
she specifically requested such action.  The Board also 
enclosed a copy of the regulations regarding clear and 
unmistakable error claims, and strongly recommended that the 
appellant review the regulations and enlist the aid of a 
representative before proceeding with her claim.         

In a letter received by the Board in June 1999, the 
appellant stated that she wished to proceed with "the CUE 
motion."  However, the Board finds that after reviewing 
both letters sent by the appellant regarding her claim, she 
still has not satisfied the threshold requirements of 
§ 20.1404(a) in that she has not identified the name of the 
veteran or the date of the specific Board decision for which 
she asserts a clear and unmistakable error.  Because the 
moving party's motion fails to comply with the requirements 
set forth in 38 C.F.R. § 20.1404(a) (1999), the motion is 
dismissed without prejudice.


ORDER

The motion is dismissed without prejudice to refiling.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
1999); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This 
dismissal under 38 C.F.R. § 20.1404(a) (1999) is not a final 
decision of the Board.  38 C.F.R. § 20.1409(b) (1999).  This 
dismissal removes your motion from the Board's docket, but 
you may refile the motion at a later date if you wish.



